Order entered October 29, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00154-CR
                             No. 05-20-00155-CR

                 CHARLES TURNER GLOVER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
             Trial Court Cause Nos. F18-55030-H & F18-55032-H

                                    ORDER

      Appellant’s brief was initially due on June 13, 2020. On counsel’s motions

and having considered the Texas Supreme Court’s ongoing direction to liberally

allow extensions of time due to the COVID-19 pandemic, we granted two

extensions, making appellant’s brief due on September 30, 2020. To date, no brief

has been filed, and we have had no further communication from appellant.

      We ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make
appropriate findings and recommendations and determine whether appellant

desires to prosecute this appeal, whether appellant has abandoned the appeal, or

whether appointed counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b).

If the trial court cannot obtain appellant’s presence at the hearing, the trial court

shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d
708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent,

the trial court is ORDERED to take such measures as may be necessary to assure

effective representation, which may include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within THIRTY

DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Tina

Yoo Clinton, Presiding Judge, Criminal District Court No. 1; to Valencia Bush;

and to the Dallas County District Attorney’s Office, Appellate Division.

      This appeal is ABATED to allow the trial court to comply with the above

order. The appeal shall be reinstated thirty days from the date of this order or when

the findings are received, whichever is earlier.



                                              /s/   LANA MYERS
                                                    JUSTICE